--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.01
 
EXCHANGE AGREEMENT
 
 
This EXCHANGE AGREEMENT made and entered effective as of August 11, 2009, by and
between CLICKER Inc., a Nevada corporation (the “Company”) and Lotus Funding
Group, LLC, a Texas Limited Liability Company (“Lotus”).
 
 
WITNESSETH:
 
WHEREAS, Lotus has purchased debt evidenced by a certain promissory note in a
principal amount of $100,000 (the “Debt”);
 
WHEREAS, the Company has requested that Lotus agree to restructure (the
“Restructuring”) the Debt into a Convertible Note (the “New Debt”) with such New
Debt convertible into the Company’s shares of common stock at a fifty percent
(50%) discount to market, thereby eliminating the Debt;
 
WHEREAS, Lotus has agreed to the Restructuring and the New Debt;
 
WHEREAS, the board of directors of the Company deems it advisable and in the
best interests of the Company to consummate the transactions contemplated by
this Agreement upon the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, the Company and
Lotus hereby agree as follows:
 
ARTICLE 1
EXCHANGE OF SHARES; CLOSING
 
Section 1.1    Restructuring.  Subject to the terms and conditions herein
stated, Lotus agrees at the Closing that the Debt shall be restructured and, as
so restructured, to exchange the Debt for the New Debt pursuant to the
Convertible Note dated as of the date hereof (the “Convertible Note”).
 
Section 1.2    Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution and
delivery of this Agreement and the Convertible Note.
 
Section 1.3    Deliveries at Closing.  At the closing, Lotus and the Company
shall exchange executed copies of this Agreement and the Convertible Note.
 

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Lotus as of the date hereof as follows:
 
Section 2.1    Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada and
has all requisite corporate power and authority to own its properties and carry
on its business as now being conducted.
 
Section 2.2    Authority; Enforceability.  The Company has the requisite
corporate power and authority to execute and deliver this Agreement and to carry
out its obligations hereunder.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions so
contemplated.  This Agreement has been duly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as (a)
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium or similar laws from time to time in effect affecting
creditors’ rights generally and (b) the availability of equitable remedies may
be limited by equitable principles of general applicability.
 
Section 2.3    Third Party Consents.  No consent, authorization, order or
approval of, or filing or registration with, any governmental authority or other
person is required for the execution and delivery of this Agreement or the
consummation by the Company of any of the transactions contemplated hereby.
 
Section 2.4    No Other Representations or Warranties.  Except as set forth
above in this Section 2, no other representations or warranties, express or
implied, are made in this Agreement by the Company to Lotus.
 
ARTICLE 3
MISCELLANEOUS
 
Section 3.1    Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.
 
Section 3.2.   Further Assurances.  Each of the Company and Lotus will use its,
as the case may be, best reasonable efforts to take all action and to do all
things necessary, proper or advisable on order to consummate and make effective
the transactions contemplated by this Agreement.

 
2

--------------------------------------------------------------------------------

 

Section 3.3    Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the documents, exhibits and instruments referred to herein) (a)
constitutes the entire agreement and supersedes all prior agreements, and
understandings and communications, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.
 
Section 3.4    Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to any
applicable principles of conflicts of law.
 
Section 3.5    Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.
 
Section 3.6    Amendment and Modification.  This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties
hereto.
 
Section 3.7    No Joint Venture.  Nothing contained herein shall make Lotus or
the Company, partners or joint venturers or create any relationship or
obligation between any of them except as expressly set forth herein.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
themselves or by their respective duly authorized officers as of August 11,
2009.
 
 

      CLICKER INC.            
 
   
/s/ ALBERT AIMERS
 
 
   
Name: Albert Aimers
Title: Chief Executive Officer
 

                          LOTUS FUNDING GROUP, LLC            
 
   
/s/ LANCE HUDES
 
 
   
Name: Lance Hudes
Title: Managing Member
 

 
 
3
 
 
 